IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mary Jane Schneider,                  :
                                      :
                       Petitioner     :
                                      :
           v.                         :   No. 2196 C.D. 2015
                                      :
Commonwealth of Pennsylvania,         :
Public School Employees’              :
Retirement Board,                     :
                                      :
                       Respondent     :



PER CURIAM                          ORDER


     NOW, October 6, 2016, it is ordered that the above-captioned Memorandum
Opinion, filed July 14, 2016, shall be designated OPINION and shall be
REPORTED.